Citation Nr: 9900921	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  92-02 436	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of a pleural cavity injury, due to a shell fragment 
wound, for the period on and subsequent to October 7, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from May 1941 to July 1945 
and April 1947 to January 1950.  This matter came before the 
Board of Veterans Appeals (Board) on appeal from a December 
1989 rating decision by the St. Louis, Missouri, Regional 
Office (RO).  In an April 6, 1993 decision, the Board denied 
increased ratings for residuals of a shell fragment wound of 
the left anterior chest wall, malaria, and left circumflex 
nerve paralysis.  In August 1993, appellant filed with the 
Board a motion for reconsideration of that part of the 
Boards decision dealing with the shell fragment wound of the 
left anterior chest wall and left circumflex nerve paralysis 
increased rating issues.  In December 1993, the Deputy Vice 
Chairman, by direction of the Chairman, under the authority 
granted in 38 U.S.C.A. § 7103 (West 1991), ordered 
reconsideration of that part of the April 6, 1993, Board 
decision which dealt with the shell fragment wound of the 
left anterior chest wall and left circumflex nerve paralysis 
increased rating issues.  

In June 1994, an expanded reconsideration section of the 
Board remanded to the RO the shell fragment wound of the left 
anterior chest wall and left circumflex nerve paralysis 
increased rating issues.  Subsequently, appellant appealed an 
October 1995 rating decision which, in part, denied secondary 
service connection for left shoulder arthritis and confirmed 
a 20 percent evaluation for residuals of a pleural cavity 
injury, due to a shell fragment wound.  Historically, the 
December 1989 rating decision that appellant appealed had 
denied secondary service connection for left shoulder 
arthritis.  

The expanded reconsideration section of the Board was 
subsequently reconstituted, due to departures of Members of 
the Board, reorganization of the Board, and changes in the 
law for constituting reconsideration panels.  

A December 23, 1996 decision rendered by the expanded 
reconsideration section of the Board denied secondary service 
connection for left shoulder arthritis, an evaluation in 
excess of 20 percent for residuals of a shell fragment wound 
of the left anterior chest wall (left shoulder girdle 
muscle), manifested by muscle damage, an evaluation in excess 
of 20 percent for residuals of a pleural cavity injury, due 
to a shell fragment wound, for the period prior to October 7, 
1996, and a compensable rating for left circumflex nerve 
paralysis, due to a shell fragment wound; and remanded the 
issue of entitlement to a pleural cavity injury rating in 
excess of 20 percent for the period on and subsequent to 
October 7, 1996.  With regards to a procedural matter 
involving the issue of an increased rating for residuals of a 
pleural cavity injury, due to a shell fragment wound, in the 
introduction section of that December 23, 1996 Board 
decision, it was pointed out that the VA amended its 
regulations for rating respiratory system disabilities, 
effective October 7, 1996.  See 61 Fed. Reg. 46,720-731 
(Sept. 4, 1996) (codified at 38 C.F.R. §§ 4.96-4.97 (1996-
1998)).  It was further explained that since these newly 
amended regulations are effective on and subsequent to 
October 7, 1996, that pleural cavity injury increased rating 
issue was reframed as two issues:  Entitlement to a pleural 
cavity injury rating in excess of 20 percent for the period 
prior to October 7, 1996; and entitlement to a pleural cavity 
injury rating in excess of 20 percent for the period on and 
subsequent to October 7, 1996.  The December 23, 1996 Board 
decision replaced that part of the April 6, 1993 Board 
decision, which denied increased ratings for residuals of a 
shell fragment wound of the left anterior chest wall and left 
circumflex nerve paralysis, and constitutes the final 
decision of the Board as to these reconsidered issues.

In a determination subsequent to the Boards December 23, 
1996 remand, the RO denied entitlement to a pleural cavity 
injury rating in excess of 20 percent for the period on and 
subsequent to October 7, 1996.  See November 1997 
Supplemental Statement of the Case.  

The expanded reconsideration section of the Board has again 
been recently reconstituted, due to a Board Members 
temporary unavailability.  The Board will render a decision 
herein on the remaining appellate issue set forth on the 
title page.  This decision will complete the process of 
reconsideration of the aforementioned Board decision.



CONTENTIONS OF APPELLANT ON APPEAL

Appellant contends, in essence, that his pulmonary disability 
is of such severity as to warrant an increased evaluation.  
It is requested that applicable statutory and regulatory 
provisions be considered; and that the benefit-of-the-doubt 
doctrine should be applied.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the appellants 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the preponderance of the 
evidence is against allowance of an evaluation in excess of 
20 percent for residuals of a pleural cavity injury, due to a 
shell fragment wound, for the period on and subsequent to 
October 7, 1996.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appeal, to the extent legally required, 
has been obtained by the RO.  

2.  Appellants service-connected residuals of a pleural 
cavity injury, for the period on and subsequent to October 7, 
1996, are manifested primarily by well-healed left 
thoracotomy scarring, with history of excision of a retained 
metallic fragment from the left lower lobe of the lung and 
partial resection of the left 8th rib.  

3.  The recent clinical evidence does not reveal chest pain 
and dyspnea on moderate exertion, diaphragmatic adhesions 
with restricted excursions, moderate myocardial deficiency, 
cor pulmonale, right ventricular hypertrophy, pulmonary 
hypertension, acute respiratory failure, or more than 
moderate ventilatory impairment (including as shown on 
pulmonary function testing) attributable to the pleural 
cavity injury; nor does he require outpatient oxygen therapy.  

4.  The residuals of that pleural cavity injury have remained 
relatively static over the years.  The manifestations 
reasonably attributable to the service-connected residuals of 
a pleural cavity injury cannot be characterized as more than 
moderate in degree for the period in question.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
appellants service-connected residuals of a pleural cavity 
injury, due to a shell fragment wound, for the period on and 
subsequent to October 7, 1996, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.97, Codes 6818, 6843 
(1996-1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the appellants claim for a pleural 
cavity injury rating in excess of 20 percent for the period 
on and subsequent to October 7, 1996 is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991), in 
that the claim is arguably plausible.  This being so, the 
Board must examine the record and determine whether the VA 
has any further obligation to assist in the development of 
his claim.  38 U.S.C.A. § 5107(a).

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed and no useful 
purpose would be served by again remanding the case with 
directions to provide further assistance to the appellant.  A 
comprehensive medical history and detailed findings with 
respect to the service-connected pleural cavity injury over 
the years are documented in the medical evidence.  The 
service medical records adequately detail the circumstances 
and nature of the shell fragment wound to the pleural cavity 
and treatment therefor.  

Pursuant to the Boards December 23, 1996 remand, a VA 
pulmonary examination was conducted in September 1997 and 
additional, recent VA medical records were obtained, 
including those relating to 1995-1996 VA hospitalizations for 
a suspicious nodule of the left lung lower lobe ultimately 
determined to be a granuloma or fibrohistiocytic lesion.  The 
VA pulmonary examination recorded appellants respiratory 
symptomatology, and included pulmonary function studies and 
other diagnostic studies.  Pursuant to the Boards December 
23, 1996 remand instructions, the examiner was requested to 
differentiate which respiratory symptoms are attributable to 
the service-connected pleural cavity injury residuals versus 
any other respiratory disability that may be present.  
Significantly, the examiner on that September 1997 VA 
pulmonary examination opined that appellants current 
pulmonary impairment was not due to the service-connected 
pleural cavity injury disability.  The only pulmonary 
disability for which service connection is in effect is a 
pleural cavity injury of shell fragment wound etiology, and 
the clinical evidence has revealed bronchitis/emphysema 
(chronic obstructive pulmonary disease) and left lower lobe 
granulomatous disease, without any contention or competent 
evidence relating these diseases to the service-connected 
pleural cavity injury.  

The clinical findings, together with the service medical 
records and additional post-service clinical evidence, are 
sufficiently detailed and comprehensive regarding the nature, 
extent, and severity of the service-connected pleural cavity 
injury residuals, for the period in question.  As the Board 
will explain in detail below, the service-connected pleural 
cavity injury residuals did not involve substantial pulmonary 
damage or impairment, and the residuals have remained static 
over the years.  

Additionally, there is no indication that more recent, 
relevant medical records exist that would indicate a greater 
degree of severity of that disability in issue than that 
shown on said recent VA pulmonary examination.  It should be 
added that although appellant did respond in writing to the 
ROs January and March 1997 letters requesting information 
and assistance in obtaining any additional, relevant medical 
records, he did not indicate that there were any additional 
records pertinent to the pulmonary disability in issue.  

Thus, the Board finds that the VA pulmonary examination 
conducted in September 1997, pursuant to that remand, did 
substantially comply with the instructions set forth in the 
Boards remand, and that any lack of compliance has proved 
immaterial, for the reasons explained above.  The Board 
concludes that the duty to assist appellant, as contemplated 
by the provisions of 38 U.S.C.A. § 5107(a), has been 
satisfied with respect to this appellate issue.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VAs Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider the appellants service-connected 
residuals of a pleural cavity injury, due to a shell fragment 
wound, for the period on and subsequent to October 7, 1996, 
in the context of the total history of that disability, 
particularly as it affects the ordinary conditions of daily 
life, including employment, as required by the provisions of 
38 C.F.R. §§ 4.1, 4.2, 4.10 and other applicable provisions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
generally, the more recent clinical evidence represents the 
more accurate picture of the severity of a disability for 
rating purposes.  See 38 C.F.R. §§ 4.1, 4.2; and Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), wherein the United States 
Court of Veterans Appeals (Court) stated [w]here...an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  

Moderate residuals of pleural cavity injuries (including 
gunshot wounds) with a bullet or missile retained in a lung 
with some pain or discomfort on exertion, or with scattered 
rales or some limitation of excursion of the diaphragm or of 
lower chest expansion, may be assigned a 20 percent 
evaluation.  A 40 percent evaluation requires moderately 
severe residuals with pain in the chest and dyspnea on 
moderate exertion confirmed by an exercise tolerance test, 
adhesions of the diaphragm with restricted excursions, 
moderate myocardial deficiency, and one or more of the 
following:  thickened pleura, restricted expansion of the 
lower chest, compensating contralateral emphysema, deformity 
of the chest, scoliosis, and hemoptysis at intervals.  A 60 
percent evaluation may be assigned for severe residuals of 
pleural cavity injuries (including gunshot wounds) with 
tachycardia, dyspnea or cyanosis on slight exertion, 
adhesions of the diaphragm or pericardium with marked 
restriction of excursion, or a poor response to exercise.  A 
100 percent evaluation requires that the residuals be totally 
incapacitating.  38 C.F.R. Part 4, Code 6818, effective prior 
to October 7, 1996.  NOTE (2) following Code 6818 states:  
Disability persists in penetrating chest wounds, with or 
without retained missiles, in proportion to interference with 
respiration and circulation, which may become apparent after 
slight exertion or only under extra stress.  Records of 
examination, both before and after exertion, controlled with 
fluoroscopic and proper blood pressure determination, are 
essential for proper evaluation of disability.  Exercise 
tolerance tests should have regard both to dyspnea on 
exertion and to continued acceleration of pulse rate beyond 
physiological limits.

It is reiterated that the VA amended its regulations for 
rating respiratory system disabilities, effective October 7, 
1996.  See 38 C.F.R. §§ 4.96-4.97 (1996-1998).  Shell 
fragment wounds of the pleural cavity are rated under 
Diagnostic Code 6843 (1998), in accordance with a General 
Rating Formula for Restrictive Lung Disease, as follows:  

A 10 percent evaluation may be assigned where there is Forced 
Expiratory Volume per one second (FEV-1) of 71-to 80 percent 
predicted, or; FEV-1/Forced Vital Capacity (FVC) of 71 to 80 
percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) of 66- to 
80-percent predicted.  A 30 percent evaluation requires FEV-1 
of 56-to 70 percent predicted, or; FEV-1/FVC of 56 to 70 
percent, or; DLCO (SB) of 56- to 65-percent predicted.  A 60 
percent evaluation requires FEV-1 of 40-to 55-percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 
of 40- to 55-percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  A 100 percent evaluation requires FEV-1 less than 40 
percent of predicted value, or; the ratio of FEV-1/FVC less 
than 40 percent, or; DLCO (SB) less than 40-percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.  

In determining the issue of entitlement to an evaluation in 
excess of 20 percent for residuals of a pleural cavity 
injury, due to a shell fragment wound, for the period on and 
subsequent to October 7, 1996, the Board will apply whichever 
version of the regulations for rating respiratory system 
disabilities, in effect prior and on and subsequent to 
October 7, 1996, that is most advantageous to appellant.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In Part III of its December 23, 1996 decision, the Board set 
forth the relevant medical history of the pleural cavity 
injury disability and reasons and bases for denying an 
evaluation in excess of 20 percent for residuals of a pleural 
cavity injury, due to a shell fragment wound, for the period 
prior to October 7, 1996.  In pertinent part, Part III of 
that Board decision included the following:

Appellant sustained an enemy artillery shell fragment wound 
in April 1945, in which a fragment entered the anterior 
aspect of the left shoulder, traversed anterior to the 
acromioclavicular joint, tearing the acromiocoracoid 
ligament, traveled between the ribs and lateral border of the 
scapula, and lodged in the latissimus dorsi.  Appellants 
service medical records during a second period of service 
reflect that in April 1949, he underwent a left thoracotomy 
with incision of the lateral posterior flank for removal of a 
retained metallic fragment in the lower lobe of the left 
lung, posteriorly.  In August 1949, a well-healed left 
thoracotomy scar was clinically noted.  Chest excursion was 
medically described as good.

On March 1950 VA pulmonary examination, appellant had no 
chest complaints.  Clinically, he had no dyspnea, chest 
deformity, or impaired chest mobility.  There was a long, 
thoracotomy scar on the left chest posteriorly.  The lungs 
were unremarkable.  A chest x-ray revealed no pulmonary 
abnormality.  Significantly, diagnoses included no manifest 
pulmonary disease.  

On January 1977 VA pulmonary examination, appellant 
complained of some dyspnea, but no chest pain.  
Significantly, it was indicated that he smoked two and a half 
packs of cigarettes daily.  The lungs were unremarkable, 
except for a wheeze in the right chest, noted as probably 
emphysematous-type.  A chest x-ray revealed prominent 
bronchovascular markings in both lungs, noted as suggestive 
of diffuse fibrotic changes.  As the Board explained in Part 
III of its December 23, 1996 decision, since the service 
medical records document that the service-connected pleural 
cavity injury involved the left chest, not the right, any 
right lung disease or disability may not be reasonably 
characterized as a residual of the service-connected pleural 
cavity injury for the purposes of rating the disability at 
issue.  

On October 1989 VA pulmonary examination, appellant denied 
dyspnea.  Examination of the chest revealed no evidence of 
excessive cough or expectoration.  Chest excursion was 
normal, and on palpation and percussion, no pathology was 
noted.  Rales were heard at the base of both lungs.  A chest 
x-ray revealed prominent bronchovascular markings in both 
lungs, noted as probably chronic.  The radiologic impression 
was no definite active process.  An electrocardiographic 
study revealed probable left ventricular hypertrophy; and 
diagnoses included uncontrolled hypertension and remote shell 
fragment wound of the chest.  

On an August 1994 VA pulmonary examination, appellant denied 
dyspnea, chronic cough, wheezes, and hemoptysis.  It was 
noted that exertion was limited by lower extremity pain, 
rather than any dyspnea.  Blood pressure readings, including 
those recorded in July 1994, were somewhat elevated, but his 
pulse was normal; and appellant stated that he had not been 
taking his hypertension medication.  A July 1994 chest x-ray 
revealed increased interstitial markings in both lungs, noted 
as suggestive of chronic interstitial lung disease.  A 
pulmonary function study revealed that ventilatory function 
measurements, including forced expiratory volume per one 
second, were primarily in the 70 to 79 percent range, 
indicative of no more than moderate ventilatory impairment.  

A CT scan in December 1994 revealed findings consistent with 
minimal fibrosis and emphysema in both lungs, including 
indeterminate nodules in the left lung (it was medically 
noted that the nodules were not likely due to trauma).  On 
August 1995 VA orthopedic examination, a left flank 
thoracotomy scar was clinically noted, without muscle 
herniation evident.  As the Board explained in Part III of 
its December 23, 1996 decision, a separate rating for the 
thoracotomy scar, which arguably is a postoperative residual 
of the pleural cavity injury, would not be warranted, since 
the scar was not shown to be objectively symptomatic, nor was 
it otherwise contended.  See 38 C.F.R. Part 4, Codes 7803, 
7804, and 7805.  

Pursuant to the Boards December 23, 1996 remand, additional, 
recent VA medical records were obtained, including those 
relating to October 1995 and February and May 1996 VA 
hospitalizations for a suspicious nodule of the left lung 
lower lobe.  Pulmonary function studies during October 1995 
VA hospitalization were interpreted as showing moderate 
obstructive defect with diffusion reduction consistent with 
alveolar-capillary membrane units loss.  Arterial blood gases 
were normal.  Significantly, during February 1996 VA 
hospitalization, chest x-rays revealed scattered calcified 
granulomas of both lungs, in addition to a left lung lower 
lobe mass.  During May 1996 VA hospitalization, he underwent 
a thoracotomy with resection/wedge biopsy of the diagnosed 
left lung lower lobe nodule.  The surgical pathological 
report with microscopic analysis diagnosed the nodule as a 
necrotizing granuloma or fibrohistiocytic lesion.  In order 
to rule out tuberculosis, acid-fast and fungal stains of the 
nodule were accomplished and were negative.  Additionally, 
electrocardiographic study results were interpreted as 
consistent with left ventricular hypertrophy.  

Within the pertinent period at issue (on and subsequent to 
October 7, 1996), it is significant that a July 1997 VA 
outpatient treatment report recorded a history of mild 
dyspnea on exertion (climbing stairs); and mild chronic 
obstructive pulmonary disease, smoking-related, was assessed.  
A particularly strong piece of negative evidence is the 
September 1997 VA pulmonary examination report.  In that 
report, the examiner stated that he had reviewed all three 
volumes of the claims folders; that the medical history 
included a 1945 gunshot wound, long-standing smoking, 
hypertension, atherosclerotic peripheral vascular disease, 
chronic obstructive pulmonary disease, an abdominal aortic 
aneurysm, and a May 1996 limited left lower lobectomy due to 
a left lung granuloma; and that appellant currently had 
occasional left-sided pleuritic chest pain, well-controlled 
with analgesics, with mild dyspnea on exertion, particularly 
after climbing one or two flights of stairs.  He denied any 
recent worsening of his symptoms.  Clinically, expiration of 
the lungs was prolonged and inspiration was decreased in the 
left lung base.  However, there was no wheezing.  A March 
1997 chest x-ray study was noted to show left cardiophrenic 
angle scarring due to surgery.  Pulmonary function test 
results were interpreted as showing moderate obstructive 
defect with diffusion reduction consistent with alveolar-
capillary membrane units loss.  Arterial blood gases were 
normal.  Specific results included an FEV-1 of 69-percent 
predicted normal value (pre-bronchodilator); and a DLCO (SB) 
of 35-percent predicted normal value.  Additionally, 
electrocardiographic study results were interpreted as 
consistent with sinus arrhythmia and left axis deviation.  

The Board is mindful that it may not offer its own medical 
judgment, but must consider only independent medical evidence 
to support its findings.  Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  However, the actual pulmonary function test 
results and other clinical findings recently reported on that 
September 1997 VA pulmonary examination are not determinative 
of the increased rating issue on appeal.  It is of 
substantial import that the examiner who conducted that 
September 1997 VA pulmonary examination, after reviewing the 
entire evidentiary record and noting that appellant had 
undergone a left lower lobectomy due to old, healed 
granulomatous disease, unequivocally opined that the in-
service shell fragment wound of that same area of the lung 
was not causing any problems to his pulmonary function at 
this time.  The examiner further advised appellant to 
discontinue smoking.  Based largely on the medical opinion 
rendered by that VA examiner and the totality of the clinical 
evidence, the Board concludes that appellants current 
pulmonary impairment is not due to the service-connected 
pleural cavity injury disability or indicative of worsening 
of the service-connected disability.  It is reiterated that 
the only pulmonary disability for which service connection is 
in effect is a pleural cavity injury of shell fragment wound 
etiology.  It is axiomatic that non-service-connected 
disabilities and their symptomatology may not be considered 
in evaluation of a service-connected disability.  

It should be added that the 20 percent evaluation for 
appellants service-connected residuals of a pleural cavity 
injury is protected from reduction.  See 38 C.F.R. § 3.951(b) 
(1998).  In summary, appellants service-connected residuals 
of a pleural cavity injury, due to a shell fragment wound, 
for the period on and subsequent to October 7, 1996, are 
manifested primarily by well-healed left thoracotomy 
scarring, with history of excision of a retained metallic 
fragment from the left lower lobe of the lung and partial 
resection of the left 8th rib.  No substantial pulmonary 
damage or impairment attributable to the pleural cavity 
injury had been shown, and the residuals of that pleural 
cavity injury had remained relatively static over the years.  
The recent clinical evidence does not reveal chest pain and 
dyspnea on moderate exertion, diaphragmatic adhesions with 
restricted excursions, moderate myocardial deficiency, cor 
pulmonale, right ventricular hypertrophy, pulmonary 
hypertension, acute respiratory failure, or more than 
moderate ventilatory impairment (including as shown on 
pulmonary function testing) attributable to the pleural 
cavity injury; nor does he require outpatient oxygen therapy.  
Consequently, an evaluation in excess of 20 percent for 
residuals of a pleural cavity injury, due to a shell fragment 
wound, is not in order, for the period in question.  
38 C.F.R. §§ 4.7, 4.10, 4.97, Codes 6818, 6843.

Additionally, an extraschedular evaluation is not warranted, 
since the evidence does not show that the service-connected 
residuals of a pleural cavity injury, due to a shell fragment 
wound, for the period in question, presented such an unusual 
or exceptional disability picture as to render the regular 
schedular standards impractical.  38 C.F.R. § 3.321(b)(1).  
The appellant had not been frequently hospitalized for that 
service-connected pleural cavity injury disability, and the 
clinical evidence did not show that that disability, in and 
of itself, markedly interfered with his employability.  Since 
the preponderance of the evidence is against allowance of 
this issue on appeal for the aforestated reasons, the 
benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 1991).


ORDER

An evaluation in excess of 20 percent for residuals of a 
pleural cavity injury, due to a shell fragment wound, for the 
period on and subsequent to October 7, 1996, is denied.

	(CONTINUED ON NEXT PAGE)



			
	MARY GALLAGHER	C. P. RUSSELL
	Member, Board of Veterans Appeals	Member, Board of Veterans 
Appeals


		
MICHAEL D. LYON 
Member, Board of Veterans Appeals


			
	LAWRENCE M. SULLIVAN	N. PHILLIPS
	Member, Board of Veterans Appeals	Member, Board of Veterans 
Appeals


		
	HOLLY E. MOEHLMANN
Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
